NUMBER 13-11-00374-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE RENE GUERRA,
HIDALGO COUNTY CRIMINAL DISTRICT ATTORNEY
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and
Garza
Memorandum Opinion Per Curiam[1]
Relator, Rene
Guerra, Hidalgo County Criminal District Attorney, filed a petition for writ of
mandamus in the above cause on June 15, 2011.  The Court requested and received
a response to the petition for writ of mandamus from the real party in
interest, David Silva.  
Ordinarily,
mandamus relief lies when the trial court has abused its discretion and a party
has no adequate appellate remedy.  In re Prudential Ins. Co., 148 S.W.3d
124, 135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig. proceeding).  A trial court abuses its
discretion if it reaches a decision so arbitrary and unreasonable as to amount
to a clear and prejudicial error of law or if it clearly fails to correctly
analyze or apply the law.  See In re Cerberus Capital Mgmt., L.P., 164
S.W.3d 379, 382 (Tex. 2005) (orig. proceeding).  
The Court, having
examined and fully considered the petition for writ of mandamus and the response
thereto, is of the opinion that relator has not met his burden to obtain
mandamus relief.  Accordingly, relator’s petition for writ of mandamus in this
cause is denied.  See Tex. R.
App. P. 52.8(a).
 
 
                                                                                            
                                                                                    PER
CURIAM
 
Delivered and filed the
7th day of July, 2011.
 
                                                            




[1] See Tex. R. App. P. 52.8(d) (“When denying relief, the court may
hand down an opinion but is not required to do so.”); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions).